 1   GARDELLA GRACE P.A.                                COOLEY LLP
     W. Cook Alciati (pro hac vice)                     ERIK B. MILCH (pro hac vice)
 2
     calciati@gardellagrace.com                         emilch@cooley.com
 3   80 M Street SE, 1st Floor                          One Freedom Square, Reston Town Center
     Washington, DC 20003                               11951 Freedom Drive
 4   Telephone: (703) 721-8379                          Reston, VA 20190-5656
     Facsimile: (703) 740-4541                          Telephone: (703) 456-8000
 5                                                      Facsimile: (703) 456-8100
     LAW OFFICES OF SETH W. WIENER
 6
     Seth W. Wiener                                     COOLEY LLP
 7   seth@sethwienerlaw.com                             DENA CHEN (286452)
     609 Karina Court                                   dchen@cooley.com
 8   San Ramon, CA 94582                                ALISSA M. JOHNSTON (318444)
     Telephone: (925) 487-5607                          ajohnston@cooley.com
 9   Facsimile: (925) 828-8648                          PATRICK W. LAUPPE (322218)
10                                                      plauppe@cooley.com
     Attorneys for Plaintiff ST. CROIX                  3175 Hanover Street
11   SURGICAL SYSTEMS, LLC                              Palo Alto, CA 94304
                                                        Telephone: (650) 843-5000
12                                                      Facsimile: (650) 849-7400
13                                                      Attorneys for Defendant
14                                                      CARDIVA MEDICAL, INC.

15

16                                   UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19
     ST. CROIX SURGICAL SYSTEMS, LLC,
20                                                     Case No. 3:18-cv-04426-RS
                        Plaintiff,
21
            v.                                         STIPULATION AND ORDER REGARDING
22                                                     MARKMAN HEARING DATE
     CARDIVA MEDICAL, INC.,                            AS MODIFIED BY THE COURT
23                                                     Markman: July 17, 2019 at 10 a.m.
                        Defendant.
24

25          Pursuant to Civil Local Rules 6-2 and 7-11, Plaintiff St. Croix Surgical Systems, LLC

26   (“St. Croix”) and Defendant Cardiva Medical, Inc. (“Cardiva”) provide the following stipulation and

27   proposed order regarding the Markman hearing date:

28          WHEREAS St. Croix filed a reply claim construction brief (Dkt. 49-1), reply declaration of

                                                                      STIPULATION AND [PROPOSED] ORDER
     Case No. 3:18-cv-04426-RS                                                        MARKMAN HEARING
 1   Dr. Matthew Becker (Dkt. 49-4), and two reply exhibits (Dkt. 49-2, Dkt. 49-3), on June 13;

 2          WHEREAS Cardiva filed an objection (Dkt. 50), and motion to strike and motion for leave to

 3   file a sur-reply (Dkt. 51), on June 20;

 4          WHEREAS St. Croix’s response to Cardiva’s motion to strike and motion for leave to file a

 5   sur-reply is due July 5, and Cardiva’s reply is due July 12;

 6          WHEREAS the hearing on Cardiva’s motion to strike and motion for leave to file a sur-reply

 7   is currently scheduled for August 1 (Dkt. 51);

 8          WHEREAS the Markman hearing is currently scheduled for July 17 (Dkt. 48);

 9          WHEREAS the parties agree that the motion to strike and motion for leave to file a sur-reply

10   should be heard before the Markman hearing;

11          The parties therefore propose, subject to Court approval, to continue the Markman hearing

12   until after the motion to strike and motion for leave to file a sur-reply. The parties are available on

13   August 8, 2019. The proposed modification would allow the Court time to review the briefing on the

14   motion to strike and motion for leave to file a sur-reply. The parties’ proposed briefing schedule would

15   not alter any other deadlines in this case. (Milch Decl. ¶¶ 2-8.)

16

17   Dated: July 1, 2019

18
     GARDELLA GRACE P.A.                                   COOLEY LLP
19

20
      /s/ W. Cook Alciati                                  /s/ Dena Chen
21
     W. Cook Alciati                                       Dena Chen (286452)
22   calciati@gardellagrace.com                            dchen@cooley.com
     GARDELLA GRACE P.A.                                   3175 Hanover Street
23   80 M Street SE, 1st Floor                             Palo Alto, CA 94304
     Washington, DC 20003                                  Telephone: (650) 843-5000
24   Telephone: (703) 721-8379                             Facsimile: (650) 849-7400
     Facsimile: (703) 740-4541
25

26

27

28
                                                                         STIPULATION AND [PROPOSED] ORDER
     Case No. 3:18-cv-04426-RS                         2                                 MARKMAN HEARING
 1          PURSUANT TO THE STIPULATION, IT IS SO ORDERED:

 2
                  Event                  Deadline
 3                Markman Hearing        August 9, 2019 at 10:00 AM.
 4

 5

 6

 7   Dated: July 2, 2019
                                             Hon. Richard Seeborg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          STIPULATION AND [PROPOSED] ORDER
     Case No. 3:18-cv-04426-RS           3                                MARKMAN HEARING
